Exhibit 10.37

Summary of Compensation For Named Executive Officers 2015*

In February 2015, the Compensation Committee of the Board of Directors
established 2015 salary and target bonus applicable to our executive officers as
follows:

 

Named Executive

 

2015
Base Salary($)

 

 

2015
Target Bonus($)

 

Charles M. Dauber

 

 

350,000

 

 

 

175,000

 

William C. Miller

 

 

200,000

 

 

 

100,000

 

Neal T. Hare

 

 

205,990

 

 

 

100,000

 

James J. Steffek

 

 

205,990

 

 

 

100,000

 

Andrew L. Puhala

 

 

205,990

 

 

 

60,000

 

 